Citation Nr: 1500768	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-40 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma (NHL), to include as due to exposure to contaminated water.

2.  Entitlement to service connection for psoriasis, claimed as secondary to NHL and treatment therefor. 

3.  Entitlement to service connection for diabetes mellitus, type 2, claimed as secondary to NHL and treatment therefor. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had verified active duty service in the United States Navy from October 1962 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  By this rating action, the RO denied the Veteran's claim for service connection for NHL.  The RO also denied service connection for psoriasis and diabetes mellitus, each claimed as secondary to NHL.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Louisville, Kentucky RO. 

In February 2010 and September 2014, the Veteran testified before a Decision Review Officer (DRO) and the undersigned, respectively, at hearings conducted at the above RO.  Copies of the hearing transcripts have been uploaded to the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files, respectively.  During the September 2014 hearing before the undersigned, the Veteran submitted additional medical evidence in support of his claims; namely, an August 2014 statement, prepared by D. M., M. D., and a duplicate copy of a VA document discussing the effect of water contamination at Camp Lejeune, North Carolina, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a supplemental statement of the case is not required.  38 C.F.R. § 20.1304 (2014).  This evidence, however, has not been uploaded to the Veteran's VBMS or Virtual VA electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

After a review of all evidence of record, the Board has determined that additional substantive development, as outlined in the directive below, is warranted prior to further appellate review of the claims for service connection for NHL, to include as due to exposure to contaminated water, and psoriasis and diabetes mellitus, type 2, each to include as secondary to NHL and treatment therefor.

As noted in the Introduction, the Veteran submitted additional medical evidence in support of the above-cited claims, namely an August 2014 statement, prepared by D. M., M. D., and a duplicate copy of a VA document discussing the effect of water contamination at Camp Lejeune, North Carolina, at his September 2014 hearing before the undersigned.  These documents, however, have not been uploaded to the Veteran's VBMS or Virtual VA electronic claims files.  As these records might contain evidence as to the etiology of the Veteran's NHL and psoriasis and diabetes mellitus, type 2, each to include as secondary to NHL and treatment therefor, they should be uploaded to the Veteran's VBMS or Virtual VA electronic clams file on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and uploaded to the Veteran's VBMS electronic claims file the August 2014 opinion of D. M., M. D., and a copy of the VA document discussing the effect of water contamination at Camp Lejeune which were submitted at the September 2014 Board hearing.  If these records are unavailable, the AOJ must indicate the steps that were taken to obtain these records and provide the Veteran and his representative an opportunity to provide them.
   
2.  Thereafter, the AOJ should consider all of the evidence of record and adjudicate the claims for service connection for NHL and psoriasis and diabetes mellitus, type 2, each claimed as secondary to service-connected NHL and treatment therefor.  If any claim remains denied, the Veteran and his representative, should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

